Citation Nr: 0017375	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  98-17 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Adequacy of substantive appeal on the issue of whether the 
June 11, 1996 rating decision was clearly and unmistakably 
erroneous in not granting a 100 percent disability evaluation 
for post-traumatic stress disorder prior to August 28, 1989.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel



INTRODUCTION

The appellant served on active duty from April 1969 to 
February 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) from a June 1998 rating decision of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  The appellant's substantive appeal of November 1998 did 
not discuss any errors of fact or law regarding the issue of 
whether the June 11, 1996 rating decision was clearly and 
unmistakably erroneous in not granting a 100 percent 
disability evaluation for post-traumatic stress disorder 
prior to August 28, 1989.

2.  The appellant's representative's February 1999 Statement 
of Accredited Representation in Appealed Case did not discuss 
any errors of fact or law regarding the issue of whether the 
June 11, 1996 rating decision was clearly and unmistakably 
erroneous in not granting a 100 percent disability evaluation 
for post-traumatic stress disorder prior to August 28, 1989.

3.  The appellant did not file an adequate substantive appeal 
as to the issue of whether the June 11, 1996 rating decision 
was clearly and unmistakably erroneous in not granting a 100 
percent disability evaluation for post-traumatic stress 
disorder prior to August 28, 1989.


CONCLUSION OF LAW

An adequate substantive appeal regarding the issue of whether 
the June 11, 1996 rating decision was clearly and 
unmistakably erroneous in not granting a 100 percent 
disability evaluation for post-traumatic stress disorder 
prior to August 28, 1989, was not filed, and the Board lacks 
jurisdiction to consider this issue.  38 U.S.C.A. §§ 7104(a), 
7105(a), 7105(d)(3), 7108 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 20.200, 20.202, 20.203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991).  
The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issue of whether the 
June 11, 1996 rating decision was clearly and unmistakably 
erroneous in not granting a 100 percent disability evaluation 
for post-traumatic stress disorder prior to August 28, 1989.

In May 2000, the appellant and his representative were given 
notice that the Board was going to consider the issue of 
whether the substantive appeal on the above issue was 
adequate and given an opportunity to request a hearing or 
present argument related to this issue.  See 38 C.F.R. 
§ 20.203 (1999).  Although the Board has the obligation to 
assess its jurisdiction, it must consider whether doing so in 
the first instance is prejudicial to the veteran.  Cf. Marsh 
v. West, 11 Vet. App. 468 (1998); see also Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In this case, the Board concludes that its consideration of 
this issue does not violate the appellant's procedural 
rights.  The May 2000 letter to the appellant provided him 
notice of the regulations pertinent to the issue of adequacy 
of substantive appeals, as well as notice of the Board's 
intent to consider this issue.  He and his representative 
were provided 60 days to submit argument on this issue.  The 
appellant responded with a statement that he had included all 
arguments in regard to his claim in his "statements of 
support of claim."  The appellant did not assert that his 
substantive appeal was adequate.  The appellant was also 
provided an opportunity to request a hearing on this issue, 
but he did not do so.

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be 
adjudicated."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following an adverse rating action and adequate 
notice thereof, of a notice of disagreement and, following 
issuance of a statement or supplemental statement of the 
case, an adequate substantive or formal appeal.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202 (1999).

The rating decision of June 1998 determined that the rating 
decision of June 11, 1996, was not clearly and unmistakably 
erroneous in not granting a 100 percent disability evaluation 
for post-traumatic stress disorder prior to August 28, 1989.  
The appellant filed a notice of disagreement and was provided 
a statement of the case.  Under pertinent statutory 
provisions, a claimant must file a substantive appeal to 
perfect an appeal.  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. § 20.200 (1999); see Roy v. Brown, 5 Vet. App. 554 
(1993).  

A substantive appeal consists of a properly completed VA Form 
9, or correspondence containing the necessary information.  
38 C.F.R. § 20.202 (1999).  The substantive appeal should set 
out specific arguments relating to errors of fact or law made 
by the RO in reaching the determination being appealed.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.202 
(1999).  To the extent feasible, the argument should be 
related to specific items in the SOC.  Id.  If the statement 
of the case addressed multiple issues, the appeal must either 
indicate that it is an appeal as to all issues, or it must 
specifically indicate which issues are being appealed.  The 
Board will construe such arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal, 
but the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  Id.

In this case, the RO received the appellant's substantive 
appeal in November 1998.  The appellant stated, "In reply to 
SOC of 11-6-98[,] please forward case to BVA."  The 
appellant did not specifically allege any error of law or 
fact.  In February 1999 the RO received from the appellant's 
representative a VA Form 646, Statement of Accredited 
Representation in Appealed Case.  The appellant's 
representative did not specifically allege any error of law 
or fact, indicating only that he or she had no further 
argument to offer.

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 1991).  There has not 
been an adequate appeal of this issue, so any purported 
appeal is not in conformity with the law.  Therefore, the 
appeal was not perfected, and the Board is without 
jurisdiction to adjudicate this claim.  38 U.S.C.A. 
§§ 7104(a), 7105(a), 7105(d)(3), 7108 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 20.101(a), 20.200, 20.202 (1999); YT v. 
Brown, 9 Vet. App. 195 (1996).


ORDER

The appellant having failed to perfect an appeal through 
filing of an adequate substantive appeal, the claim of 
whether the June 11, 1996 rating decision was clearly and 
unmistakably erroneous in not granting a 100 percent 
disability evaluation for post-traumatic stress disorder 
prior to August 28, 1989, is dismissed.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 


